DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Razor Blade with Bent Portion
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5, respectively, of U.S. Patent No. 10,369,714, herein referred to as ‘714. Although the claims at issue are not identical, they are not patentably distinct from each other because the razor cartridge of Claim discloses a bent portion extending “in a bent manner” from one end of the base portion, a cutting edge formed “in an arch having a middle portion along the width wise direction protruding toward a shaving direction with respect to a straight line connecting each end of the cutting edge” which discloses the “convexly curved cutting edge” of the present application, a first separation distance (X) with a range of 0.3 mm to 0.85 mm which discloses the claimed range of 0.3 mm to 1.0 mm. Claim 5 of ‘714 also discloses the claimed ranges of Claims 2-4, 7-9 and 12, as well as the scopes of Claims 5 and 6 in the present application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Publication 2011/0232100), herein referred to as Park.	Regarding Claim 1, Park discloses a razor blade (40) configured to cut hair as it is moved in a shaving direction (paragraph 0044, lines 2-7), the razor blade comprising:
	a base portion (support portion 46);
	a bent portion (connecting portion 44) extending from one end of the base portion (see fig. 5); and
	an edge portion (42) extending from one end of the bent portion (fig. 5) and comprising a convexly curved cutting edge (422; paragraph 0044, lines 1-2),
	wherein a thickness (t) of the razor blade ranges from 0.05 mm to 0.1 mm (paragraph 0047, lines 5-7, “[a] thickness e of the razor blades 40 may range between 0.05 mm and 0.2 mm, and preferably 0.075 mm”), and
	wherein a first separation distance (X, wherein X = (a + b) - (d + e)) between a curved plane coinciding with a front surface of the base portion and a corresponding point along the cutting edge (annotated fig. 5) ranges from 0.3 mm to 1.0 mm. According to paragraph 0047 of Park, a = d = 0.1 mm - 2.0 mm; b = 1.0 mm - 3.0 mm; and e = 0.075 mm - 0.1 mm; so, if a = d = 0.01 mm; b = 1 mm; and e = 0.075 mm, then X = (0.01 + 1) - (0.01 + 0.075) = 0.925 mm which is in the claimed range of 0.3 mm to 1.0 mm for the first separation distance (X).
	Regarding Claim 2, Park discloses the thickness (t) of the razor blade ranges from 0.07 mm to 0.08 mm. Park states in paragraph 0047, lines 5-7, “[a] thickness e of the razor blades 40 may range between 0.05 mm and 0.2 mm, and preferably 0.075 mm.” The values disclosed by Park for the thickness (e) fall within the claimed range for thickness (t).
	Regarding Claim 3, Park discloses the first separation distance (X) ranges from 0.37 mm to 0.86 mm. According to paragraph 0047 of Park, a = d = 0.1 mm - 2.0 mm; b = 1.0 mm - 3.0 mm; and e = 0.075 mm - 0.1 mm; so, if a = d = 0.01 mm; b = 1 mm; and e = 0.15 mm, then X = (0.01 + 1) - (0.01 + 0.15) = 0.85 mm which is in the claimed range of 0.37 mm to 0.86 mm for the first separation distance (X).
	Regarding Claim 4, Park discloses the height (h1) of the base portion is in a range of 1.7 mm to 2.1 mm. Parks states in paragraph 0047, lines 3-5, “[a] height c of the razor blades 40 may range between 1.5 mm and 5.0 mm, and preferably 2.5 mm.” Moreover, Park discloses a range of known values that serve as constraints for the other dimensions of a, b, d and e, respectively, described in paragraphs 0046-0047, the angle between the base portion and the edge portion described in paragraph 0048, and depicts the general shape of the razor blade in figs. 4-6. In order for the razor blade to have sufficient strength to perform a shaving operation, the base portion (i.e. support portion, 46) of the razor blade must have a height (h1) that is of sufficient size to provide the necessary geometrical structure capable of distributing the pressure applied to skin when a user shaves. As such, given the scope of the values for the various ranges disclosed by Park, the base portion inherently has a height in the claimed range of 1.7 mm to 2.1 mm.
	Regarding Claim 7, Park discloses a total height of the razor blade represented by a second separation distance (Y, corresponding to Parks height “c”) between a plane orthogonal to the base portion and a tip of the edge portion is in a range of 2.3 mm to 2.7 mm. Parks states in paragraph 0047, lines 3-5, “[a] height c of the razor blades 40 may range between 1.5 mm and 5.0 mm, and preferably 2.5 mm.” The range for the height of the razor blade disclosed by Park includes the claimed values of 2.3 mm to 2.7 mm and therefore, anticipates the claimed range for the second separation distance (Y).
	Regarding Claim 8, Park discloses a ratio (X/Y) of the first separation distance (X) to the second separation distance (Y) is in a range of 0.15 to 0.4. If X = 0.925 mm (as determined in the rejection for Claim 1) and Y = [preferably] 2.5 mm (as noted in the rejection for Claim 7), then the ratio of X/Y = 0.925/2.5 = 0.37. This ratio value falls within the claimed range of 0.15 to 0.4 and therefore anticipates the claimed range for the ratio of X/Y.
	Regarding Claim 9, Park discloses an angle between the edge portion and the base portion is in a range of 105 degrees to 115 degrees (fig. 5 and paragraph 0048, i.e., the preferred angle of 112 º disclosed by Parks falls within the claimed range of 105 degrees to 115 degrees, and therefore anticipates the claimed range). 
	Regarding Claim 10, Park discloses an inner curvature radius (R) of the bent portion at each end of the razor blade is in a range of 0.3 mm to 1.2 mm.
	Regarding Claim 11, Park discloses an inner curvature radius (R) of the bent portion at each end of the razor blade is in a range of 0.45 mm to 0.9 mm.
	Regarding Claim 12, Park discloses an angle between the edge portion and the base portion ranges from 90 degrees to 120 degrees (fig. 5 and paragraph 0048, i.e., the preferred angle of 112 º disclosed by Parks falls within the claimed range of 90 degrees to 120 degrees, and therefore anticipates the claimed range).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication 2011/0232100) in view of Davos et al (US Publication 2014/0230252), herein referred to as Davos, and Masek et al (US Publication 2011/0283550), herein referred to as Masek.	Regarding Claim 4, Park discloses the razor blade has a height (paragraph 0047, lines 3-5), i.e., the measurement corresponding to the claimed “second separation distance.” 	To the degree that it can be argued that Park does not intrinsically disclose the height (h1) of the base portion is in a range of 1.7 mm to 2.1 mm, Pasek, Davos and Masek provide teaching pertinent to the respective claim limitation.	● As stated above, Park discloses the overall height of the razor blade (i.e. second separating distance, Y) may be provided within the range of has a height of 1.5 mm to 5.0 mm. Park discloses a range of known values that serve as constraints for the other dimensions of a, b, d and e, respectively, described in paragraphs 0046-0047, the angle between the base portion and the edge portion described in paragraph 0048, and depicts the general shape of the razor blade in figs. 4-6. In order for the razor blade to have sufficient strength to perform a shaving operation, the base portion (i.e. support portion, 46) of the razor blade must have a height (h1) that is of sufficient size to provide the necessary geometrical structure capable of distributing the pressure applied to skin when a user shaves. As one having an ordinary skill in the art is experimenting with various sizes and dimensions for the razor blade shape disclosed by Park in the range of 1.5 mm to 5.0 mm, the height of the base portion will inevitably include a height dimension (h1) of the base portion in the range of 1.7 mm to 2.1 mm. 	● Davos teaches it is known in the art of razor blades with a bent configuration (as shown in fig. 2A) to have a base portion (110), a bent portion (115) and an edge portion (105), wherein Davos teaches a first embodiment of a razor blade with an overall height (“H”, i.e. second separation distance) of 2.33 mm to have a base portion with a height (Hb) of 1.43 mm (see table in paragraph 0157). Alternatively, Davos teaches a second embodiment of a razor blade with an overall height (“H”, i.e. second separation distance) of 2.58 mm to have a base portion with a height (Hb) of 1.57 mm (see table in paragraph 0161).	The Examiner notes the respective base portion heights (Hb) of Davos are smaller than the claimed range of 1.7 mm to 2.1 mm. However, if one takes a ratio of the overall height (H) to the base portion height (Hb) of each embodiment, i.e., H/Hb, the values of the first embodiment result in a ratio of ~1.63:1, and the values of the second embodiment result in a ratio ~1.64:1. The two ratios are substantially the same. 	To extent this analysis further, the angle (A) of each embodiment is constant at 112 º, and a dimension “D” (wherein D - thickness [t] = “first separation distance” X) is to be selected between 1.1 mm to 1.8 mm. In the two aforementioned embodiments, the respective values for dimension “D” are 1.35 mm and 1.45 mm, wherein a ratio of the dimension (D) to overall height (H), i.e. D/H, is 1.35/2.33 = ~0.58 for the first embodiment and 1.45/2.58 = ~0.56 for the second embodiment. 	Examiner notes the ratio of D/H of each respective embodiment, like H/Hb, change slightly but appear to remain substantially constant as the height of the blade varies. If one of ordinary skill were to extrapolate for a base portion height (Hb) within the claimed range of 1.7 mm to 2.1 mm, e.g., 1.7 mm, the resulting overall height (H) would be ~2.8 mm (given a ratio of 1.65); the extrapolated value for overall height being in the range disclosed by Park. Moreover, using the extrapolated overall height in the ratio D/H with respect to the teaching of Davos, results in a value of dimension (D) of ~1.57 mm, which falls within a range of 1.1 mm to 1.8 mm for dimension (D) that is critical to the structural integrity of a bent razor blade (as stated in paragraphs 0165-0166).  	Thus, the aforementioned analysis suggests to one of ordinary skill in the art that as the razor blade is scaled up and down in size, it would be predictable for the value of different portions of the razor blade to scale with one another, depending upon manufacturing processes and decisions, e.g. initial razor blade size prior to shaping, selected dimensional parameters, desired cutting edge contours, cutting edge exposure and overall razor blade strength. 	● Masek, on the other hand, teaches it is known in the art of razor blades to have a base portion with a height of 2.22 mm - 2.36 mm (paragraph 0025, lines 8-10). This range being on the opposite end of the claimed range of 1.7 mm to 2.1 mm when compared to the values taught in the embodiments of Davos. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Park such that the height (h1) of the base portion ranges from 1.7 mm to 2.1 mm since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art. Additionally, there is a limited range of reasonable values for the height of the blade and correspondingly, the height of the base portion of the razor blade. As such, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to form the height of the base portion with any reasonable height, including a height in a range of 1.7mm to 2.1mm since the limited range of options would present a person of ordinary skill with good reason to pursue the known options within their technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication 2011/0232100) in view of Davos et al (US Publication 2014/0230252), herein referred to as Davos	Regarding Claim 5, Park discloses the bent portion of the razor blade has a radius (fig. 5).	Park fails to specifically disclose a measurement of the first separation distance (X) is less than twice a measurement of a corresponding inner curvature radius (R) distance of the bent portion, i.e., X < 2R.	However, Davos teaches it is known in the art of razor blades to provide a razor blade with a base portion (35), a bent portion (53) and an edge portion (39) with a cutting edge, wherein the bent portion has a radius (R) over 0.4mm, but preferably between 0.5mm to 1.0mm (paragraph 0164, lines 7-8).	Through routine experimentation, one having an ordinary skill in the art could try any of the values taught by Davos when forming the razor blade of Park. For example, utilizing the values set forth above in the rejection for Claim 1 (i.e., a = d = 0.01 mm, b = 1.0 mm, and  e = 0.075 mm, such that X = (0.01 + 1) - (0.01 + 0.075) = 0.925 mm) requires a corresponding inner curvature radius (R ) of more than 0.4625 mm, e.g. “over 0.4 mm” or 0.5 mm, which is included in the range taught by Davos.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Park substantially disclosed above with the teaching of Davos such that the bent portion of Park’s razor blade has a radius (R) of 0.5mm, resulting in a first separation distance (X) being equal to less than twice a corresponding inner curvature radius (R) of the bent portion since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Additionally, there is a limited range of reasonable corresponding values for the radius (R) of the bent portion of the blade with respect to given values of the first separation distance (X). As such, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to form the bent portion of the blade such that a measurement of the first separation distance (X) is less than twice a measurement of a corresponding inner curvature radius distance (R) of the bent portion since the limited range of options would provide a person of ordinary skill with good reason to pursue the known options within their technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. 
	Regarding Claim 6, Park fails to disclose an inner curvature radius of the bent portion fully aligned with a middle arc bisecting the razor blade with respect to a width of the razor blade is greater than an inner curvature radius of the bent portion fully aligned with each end of the razor blade.
	However, Davos teaches it is known in the art of razor blades that “due to the manufacturing process, thickness variations and/or bow, sweep, camber of some blade portions are possible, and are even intrinsic to the product” (paragraph 0144, lines 6-9). For example, Davos states in paragraph 0158, “[t]his value indicated for Hc is in fact an average between the value measured for Hc [i.e., a dimension of the cutting edge portion of the razor blade] on both lateral sides of the blade. Due to deformation of the blade, these two values were different.” From the aforementioned statements, it is obvious to one having an ordinary skill in the art that variations in portions of the blade along the width thereof are inevitable when forming a thin sheet of steel into a complex compound shape, like that of Park. 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Park substantially disclosed above with the teaching of Davos such that the inner curvature of the bent portion fully aligned with a middle arc bisecting the razor blade with respect to a width of the razor blade is greater than the inner curvature radius of the bent portion at either end of the razor blade because variations of the inner curvature radius of the bent portion along the width of the razor blade formed of a thin workpiece made of steel are “intrinsic to the product.” Additionally, the Examiner notes a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 7, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/07/2022